 ATLAS GLASS & MIRROR CO179Atlas Glass & Mirror Company and Glaziers LocalUnion #1776. Case 16-CA-1130910 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 February 1984 Administrative Law JudgeLeonard N. Cohen issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a motion tostrike the Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Atlas Glass & Mirror Company, DaleCity, Oklahoma, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.Substitute the following as paragraph 2(c)."(c) Resume making contributions to the pensionprogram as it existed prior to the unilateral discon-tinuance of such contributions on 19 September1983 for the employees in the above-described unit,make them whole for any losses or expenses theymay have suffered as a result of this unilateralchange, and pay into the appropriate fund all con-tributions it has failed to pay by reason of the uni-lateral change, in the manner described in 'TheRemedy,' as modified by this decision."We grant the General Counsel's motion to strike the Respondent'sexceptions to the extent that the exceptions attempt to introduce evidencethat is neither in the record nor claimed to be newly discovered2 We modify the remedy recommended by the judge to provide thatthe question of whether the Respondent must pay any additional amountsto the pension fund to satisfy our "make whole" remedy will be left tothe compliance stage as set forth in Merryweather Optical Co, 240 NLRB1213, 1216 fn 7(1979)DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge. Thiscase was heard before me on January 9, 1984, in Oklaho-ma City, Oklahoma. The complaint which was based onunfair labor practice charges filed on September 26,273 NLRB No. 261983, issued on November 14 and alleges that Respond-ent Atlas Glass & Mirror Company violated Section8(a)(5) and (1) by unilaterally, repudiating a collective-bargaining agreement in effect between it and GlaziersLocal Union #1776. Respondent timely filed an answerin which it denied the commission of any violation of theActAll parties have been afforded full opportunity toappear,. to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel filed a brief which has been carefullyconsidered.On the entire record of this case and from my observa-tion,of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI JURISDICTIONRespondent is a sole proprietorship with an office andprincipal place of business in Del City, Oklahoma, whereit is engaged in the construction industry as a glazingcontractor. During the past 12 months; a representativeperiod, Respondent in the course and conduct of its bUsi-ness operations, purchased and received at its Del City,Oklahoma facility products, goods and materials valuedin excess of $50,000 directly from points outside theState of Oklahoma. Accordingly, Respondent admits andI find and conclude that Respondent is now and has beenat all times material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. LABOR ORGANIZATIONAlthough Respondent did not admit that the Unionwas a labor organization within the meaning of Section2(5) of the Act, it did not challenge the stipulated testi-mOny of Business Manager George Hite that he negoti-ates on the Union's behalf collective-bargaining agree-ments with area employers and that the Union admits tomembership employees engaged in the glazing craft andprocesses their grievances. Clearly, the Union meets thestatutory definition and I, therefore, find and concludethat it is a labor organization within the meaning of Sec-tion 2(5) of the ActIII THE UNFAIR LABOR PRACTICESThe facts are not in dispute. On July 29, 1981, Re-spondent by its owner Johnny Gwm and the Union byits business manager Hite entered into a collective-bar-gaining agreement covering Respondent's outside gla-ziers.2 This agreement which has a term of July 30, 1981' Unless otherwise indicated, all dates refer to 1983During the term of the contract, Respondent employed four regularfull-time journeymen glaziers, Junior Logan, Calvin Gwin, the son ofowner Johnny Gwin, Allen Bohanon, the son-In-law of Johnny Gwm,and Harold Cox, the working foreman Respondent also employed BrentCox, Harold Cox's son, as a full-time apprentice glazier On occasionover the last several years, Respondent has employed as many as eightContinued 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDto August 12, 1984, provides, inter aim,- for a wage scale,a union shop, a checkoff of union dues, and monthly em-ployer payments to the Union's pension fund.The first hint of a problem occurred in February whenGwin and Hite discussed the Union's plan to attempt torecover some of the work that the Union had lost overthe years to nonunion employers. During this discussion,Gwin commented that he hoped that the Union's planwould be successful, for if it were not, Respondent mighthave to go nonunion.In June, Gwin informed Foreman Harold Cox that Re-spondent was in a money bind and could not continue tomeet its payroll. As a consequence, Gwin stated that Re-spondent was going to have to lay 'off everyone for 2 to3 weeks. While Cox was never recalled, it appears thatRespondent recalled its other employees within a fewweeks of their initial layoff.On Friday, September 16, Hite happened to visit Re-spondent's shop at Del City. During a brief discussionwith Gwin, Hite was told that since the Union's recov-ery program had failed, he could no longer competewith nonunion shops and pay the type of wages calledfor by the collective-bargaining agreement. Gwin an-nounced, therefore, that commencing the followingMonday, September 19, he would open up as a nonunionoperation. Hite suggested they take the matter before theUnion's executive board in an effort to see if they couldnot satisfactorily resolve 'it. Gwin did not respond toHite's suggestion.On Monday, September 19, _Hite again visited Re-spondent's shop and spoke to Gwin. Gwin informed Hitethat he was henceforth operating as a nonunion companyand then added that Hite had just missed seeing one ofhis employees who had picked up his tools and quit overthis decision. Hite discussed the situation with Gwin fora few minutes longer but, when he was unable to getGwin to change his mind, he then left the premises.Since that time Respondent has ceased making any pay-ments to the'Union as required by the collective-bargain-ing agreement and has operated without reference to anyof its other terms and conditionsIn its amended answer, Respondent raises two items asaffirmative defenses. First, Respondent asserts that thecollective-bargaining agreement was in fact breached notby it but by the Union "by means of [the Union's] negli-gently and carelessly furnishing labor and workmen thatwere unskilled and unwilling to perform the duties bywhich they were represented that they would furnish bycontract to perform glazing work By reason thereof, Re-spondent has been damaged several thousand dollarsreplacement, materials, rework jobs, loss of business ,rep-utation, and diminishing business relationship." Second,Respondent asserts that the current economic marketpermitted Respondent's competitors to pay less wageswhile at the same time providing a better quality andquantity of service, and that as a result thereof, Respond-additional journeymen and/or apprentice glaziers on a temporary basis asrequired to perform the outside work on a particular jobsiteThe two full-time shop employees were not covered by this contractand are not part of the appropriate unitent could no longer continue in business operating underthe terms of the collective-bargaining agreement.Respondent called no witnesses nor offered any docu-mentary evidence in support of these or any other de-fenses that it wished to assert before the Board. The evi-dence as developed through the questioning of the Gen-eral Counsel's witnesses Indicates, as to Respondent'sfirst above-cited affirmative defense, that the Union didnot refer or otherwise furnish any workmen to Respond-ent. While the collective-bargaining agreement neithercontains provisions for an exclusive hiring hall or a refer-ral system, the Union does provide as a service to bothindividuals and employers an informal referral service.On one unspecified occasion sometime during the life ofthe contract, Gwin called Hite and asked him for thenames of glaziers who were then currently out of work.Hite supplied Gwin with the names of the only three in-dividuals he was then aware were unemployed. Gwinsubsequently hired two of the three for an indeterminateperiod of employment. ,At no time during the entire term of the contract didGwin ever complain to Hite about the quality or quanti-ty of work performed by any employee of Respondent.Hite was told on one occasion by employee JuniorLogan that Gwin was having some trouble with thework that some of the people were doing However,Logan neither identified by name nor specified by jobduties (inside/outside) who was causing these problems.Harold Cox, the .outside working foreman until June ofthis year, testified that in late 1982 one employee had lefta Job in such bad shape that Cox had to go back to thejobsite and redo the work.3 Cox further testified that,other than this situation, Gwin had only complained tohim about the work of one other employee, that beingJunior Logan Cox stated that on several occasions Gwinindicated to him that he felt Logan was taking too longon certain jobs. Logan is still employed by Respondent.With regard to Respondent's second above-mentionedaffirmative defense, there is no showing on this recordthat paying the union wages as called for in the collec-tive-bargaining agreement placed Respondent in a posi-tion •where it could no longer compete with nonunionoperations. Gwm's self-serving statements to Cox andHite to this effect are simply not appropriate substitutesfor provable factsSection 8(d) of the Act provides' in pertinent part thatwhere a collective-bargaining contract is in effect, noparty shall terminate or modify it unless he or she 'offersto meet and confer with the other party for the purposeof negotiating a new contract or a contract containingthe proposed modifications: Gwin's action in simply in-forming the Union on a Friday that it intended to open"non-union" on the following Monday hardly meets thisstandard. Even if Gwin's naked assertion that economicexigencies forced him to take drastic action to get outfrom under the suffocating provisions of the collective-bargaining agreement could be proved, it would notexcuse Respondent's total and sudden repudiation of its3 The record does not disclose how this individual came to be hired byRespondent His name was not one of the three supplied by the Union toRespondent ATLAS GLASS & MIRROR CO181collective-bargaining agreement 4 By this conduct Re-spondent has unilaterally effectuated changes in theterms and conditions of employment by reducing wagesand other fringe benefits, by failing to make deductionsfor union dues from employees' pay pursuant to thecheckoff provisions of the collective-bargaining agree-ment and by its subsequent failure to tender such pay-ments to the Union and by discontinuing Respondent'scontributions to the employee pension program. Accord-ingly, I find that Respondent has since September 19,1983, and at all times thereafter, failed and refused tobargain collectively and in good faith with the Union asthe exclusive representative of its employees and that bysuch refusal Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) and Section 8(d) of the Act 5IV. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommendthat it be ordered to cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct. Accordingly, having found that Respondent aboutSeptember 19, 1983, unilaterally reduced wages andother fringe benefits, I shall recommend that it be or-dered to restore these benefits as they existed prior to theunilateral changes and to make unit employees whole forany loss of pay they may have suffered as a result of theunilateral changes, with interest. Having found furtherthat Respondent about September 19, 1983, unilaterallyfailed to make deductions for union dues from employ-ees' wages pursuant to the checkoff provisions of thecontract and subsequently failed to tender such paymentsto the Union, I shall recommend that Respondent be or-dered to restore making such deductions and paymentsand that it further be ordered to make the Union wholefor any loss of payments due to its unilateral action. Fi-nally, having found that Respondent about September19, 1983, unilaterally discontinued making contributionsto the employee pension program, I shall recommendthat It be ordered to restore making such payments andto make whole the unit employees for any losses or ex-penses they may have suffered as a result of the unilater-al change and to pay into the appropriate fund all thosecontributions it has failed to pay as a result of the unilat-eral change, with interest. Backpay and interest thereonshall be computed in the manner prescribed by Ogle Pro-tection Service, 183 NLRB 682 (1970), and Florida SteelCorp., 231 NLRB 651 (1977).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All journeymen and apprentice glaziers employedby Respondent at its Del City, Oklahoma location, ex-4 Bedford Farmers Cooperative, 259 NLRB 1226, 1236-37 (1982)5 Valley Mfg, Inc. 264 NLRB No 174 (Sept 27, 1982) (not reportedin Board Volume)eluding all other employees, including guards and super-visors as defined in the Act, constitute a unit appropriatefor collective bargaining within the meaning of Section9(d) of the Act.4.Since about July 29, 1981, the above-named labororganization has been, and is now, the recognized andexclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the act.5.By refusing about September 19, 1983, to bargaincollectively with the Union as the exclusive, bargainingrepresentative of the employees in the aforesaid unit byunilaterally reducing wages and fringe benefits, by failingto make deductions for union dues from employees'wages pursuant to the checkoff provisions of the con-tract and by failing to tender such payments to theUnion, and by discontinuing its contributions to the em-ployee pension program, Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(5) and Section 8(d) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing employees in the ex-ercise of the rights guaranteed them in Section 7 of theAct and thereby has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 6ORDERThe Respondent, Atlas Glass & Mirror Company, DelCity, Oklahoma, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Refusing to bargain collectively with employees ofAtlas Glass & Mirror Company as the exclusive repre-sentative of its employees in the unit described below byunilaterally reducing wages and other fringe benefits, byfailing to make deductions for union dues from employ-ees' wages pursuant to the checkoff provisions of theagreement and by failing to tender such payments to theUnion, and by discontinuing its contributions to the em-ployee pension program. The appropriate unit is all jour-neymen and apprentice glaziers employed by Respondentat its Del City, Oklahoma location, excluding all otheremployees, including guards and supervisors as definedin the Act.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which is de-signed to-effectuate the policies and purposes of the Act.(a)Restore the wage rates and other fringe benefits asthey existed prior to the unilateral changes on September19, 1983, to the employees in the aforesaid unit and makethem whole for any losses or expenses they may havesuffered by reason cif the unilateral changes in themanner described in "The Remedy."(b)Restore `making deductions for union dues fromemployees' wages pursuant to the ch'eckoff provisions ofthe collective-bargaining agreement, forward such pay-ments to the Union, and make the Union whole for anyloss of payments in the manner described in "TheRemedy."(c)Restore making contributions to the pension pro-gram as it existed prior to the unilateral discontinuanceof such contributions on September 19, 1983, for the em-ployees in the aforesaid unit, make them whole for anylosses or expenses they may have suffered as a result ofthis unilateral change; and pay into the appropriate fundall contributions it has failed to pay by reason of the uni-lateral change in the manner described in "TheRemedy."(d)Presenie and, on request, make available to theBoard or its agents for examining and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Del City, Oklahoma facility copies ofthe attached notice marked "Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places. where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(f)Notify the Regional Director in writing within 20days of the date of this Order what steps Respondent hastaken to comply8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board S'APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency- of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violatedthe National Labor Relations Act and has ordered us to-post this notice._ __WE WILL NOT refuse to bargain collectively with Gla-ziers Local Union #1776 as the exclusive representativeof the employees in the unit described below by unilater-ally reducing wages and other fringe benefits, by failingto make deductions for union dues from employees'wages pursuant to the checkoff provisions of the collec-tive-bargaining agreement, and by discontinuing contri-butions to the employee pension program.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise-ofrights guaranteed them by Section 7 of the Act.We will restore the wage rate and other fringe benefitsas they existed prior to our. unilateral changes thereofand make our employees in the unit described belowwhole for any losses or expenses they may have sufferedby reason of our unilateral changes, with interest.WE WILL resume making deductions from employees'wages for union dues pursuant to the checkoff provisionsof the collective-bargaining agreement, and WE WILL inthe future tender such payments to the Union and WEWILL tender to the Union all paynients we have failed tomake.WE WILL resume making contributions to the pensionprogram as they existed prior to out discontinuancethereof and make our employees in the unit describedbelow whole for any losses or expenses they may havesuffered as a result of such discontinuance, with interest,and WE WILL pay into the appropriate fund all contribu-tions we have failed to make. The appropriate unit isAll journeymen and apprentice glaziers employedby Respondent at its Del City, Oklahoma, location,excluding all other employees, including guards andsupervisors as defined in the Act.,ATLAS GLASS & MIRROR COMPANY -